DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the block pertaining elements (empty block elements) shown in both Figure 1 and Figure 2 need to have descriptive labels in conformance with 37 CFR 1.84(n) and 1.84(o).  For example, a descriptive label of “Transceiver” should be inserted into Figure 1 to properly describe element (112).  Further, some of the fonts shown in at least Figures 2-5 and 14-16 are too small. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Specification
The abstract of the disclosure is objected to because the reference signs and Figure 2 should be deleted.  Correction is required.  See MPEP § 608.01(b).

ABSTRACT

An integrated circuit 


Claim Objections
Claims 4, 5, and 7-15 are objected to because of the following informalities:  

4.    (Currently Amended) The integrated circuit of claim 1 wherein:
the first low frequency RC matching circuit comprises a first low frequency resistor in series with a first low frequency capacitor;
the second low frequency RC matching circuit comprises a second low frequency resistor in series with a second low frequencycapacitor;
the first high frequency RC matching circuit comprises a first high frequency resistor in series with a first high frequencycapacitor; and
the second high frequency RC matching circuit comprises a second high frequency resistor in series with a second high frequencycapacitor.

5.    (Currently Amended) The integrated circuit of claim 4 wherein:
the first low frequency resistor and the second low frequency resistor have values between 2 
the first low frequency capacitor and the second low frequency capacitor have values between 1 and 5 pF;
the first high frequency resistor and the second high frequency resistor have values between 5 and 100 Ohms; and
capacitor and the second high frequency capacitor have values between 1 and 10 pF.

7.    (Currently Amended) The integrated circuit of claim [[1]] 4, wherein the physical layer terminals are configured to be connected to an external common mode choke and a network bus.

8.    (Currently Amended) The integrated circuit of claim 7 wherein:
an inductance of the common mode choke and a capacitance of the integrated circuit define a low frequency resonance; and
values of the first low frequencyresistor, the second low frequencyresistor, the first low frequency capacitor, and the second low frequency capacitor are based on the low frequency resonance.

9.    (Currently Amended) The integrated circuit of claim 8, wherein the values of the first low frequency resistor and the second low frequency resistor are selected to reduce a quality factor of the low frequency resonance.

10.    (Currently Amended) The integrated circuit of claim 8, wherein the values of the first low frequency capacitor and the second low frequency capacitor are selected to reduce a frequency of the low frequency resonance.

4, wherein the values of the first high frequencyresistor, the second high frequency resistor, the first high frequency capacitor, and the second high frequency capacitor are selected to reduce RF oscillations.

12.    (Currently Amended) The integrated circuit of claim 2, further comprising a processing circuit and a node controller, wherein the transceiver, the processing circuit, and the node controller are not positioned within the PAD ring.

13.    (Currently Amended) The [[A]] differential network bus node comprising the integrated circuit of claim [[1]] 4.

14.    (Currently Amended) The differential network bus node of claim 13 wherein the differential network bus node is one of:
a controller area network node; 
a FIexray network node; or 
a Distributed System Interface (DSI) network node.

15.    (Currently Amended) The differential network bus node of claim 13 further comprising a common mode choke, wherein:
an inductance of the common mode choke and a capacitance of the integrated circuit define a low frequency resonance; and
resistor, the second low frequencyresistor, the first low frequency capacitor, and the second low frequency capacitor are based on the low frequency resonance. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (lines 4-5), claim 9 (lines 1-2), claim 10 (lines 2-3), claim 11 (lines 2-4), and claim 15 (lines 5-6), the terms “the first low frequency resistance, second low frequency
    

Allowable Subject Matter
Claims 1-3 and 6 are allowed.
Claims 4, 5, and 7-15 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 8-11 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kemmochi et al. relates to a multiband high frequency circuit in three communications systems.
Jussila et al. relates to an integrated circuit including a transceiver having a transmitter and a receiver.
Selvannayagam relates to a transceiver including a first mixer configured to down convert a low band radio frequency signal and a second mixer configured to down convert a high band radio frequency signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOUNG T. TSE/Primary Examiner, Art Unit 2632